317 S.W.3d 99 (2010)
STATE of Missouri, Respondent,
v.
Quintin GRAY, Appellant.
No. ED 93049.
Missouri Court of Appeals, Eastern District, Division Four.
May 11, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 23, 2010.
Application for Transfer Denied August 31, 2010.
*100 Timothy Forneris, Assistant Public Defender, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Quintin Gray (Defendant) appeals the judgment entered by the Circuit Court of the City of St. Louis, following his conviction by a jury, of unlawful use of a weapon, in violation of Section 571.030, RSMo (2000). Defendant was sentenced, as a prior offender, to four years of imprisonment. Finding no manifest injustice or miscarriage of justice, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 30.25(b).